Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 03/28/2022 has been entered. Claims 1, 3-5, 7-12, 14-16, and 18-22 are pending. Claims 1, 3-5, 7-9, 11, and 12 have been amended. Claims 2, 6, 13, and 17 have been cancelled. No new claim is added. The 101 rejection is maintained. 

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. 
In that remarks, the applicant argued in substance:
That: KARNIK and Klaus do not teach or fairly suggest “wherein the decision unit is a control module, which performs driving assistance functions in compliance with at least ASIL B, of a motor vehicle”
In response to the applicant’s argument Klaus in [0095] teaches the vehicle interface controller 460 (also sometimes referred to as a system manager) performs the functionality of actuator interface 160 and further includes a number of safety monitors. the safety monitors are arranged to execute ASIL compliant safety monitoring algorithms and the vehicle interface controller 460 is designed as an ASIL compliant device, in [0090], the ASIL standard can be ASIL-B, and in [0103] the vehicle interface controller 460 (also sometimes referred to as the system manager 460), which is ASIL compliant, is arranged to send commands to, and otherwise communicate with, the vehicle's engine controller (EECU), the brake controller (BECU), and/or any other appropriate controllers either directly or via one or more communications buses, such as the vehicle's CAN bus(es)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-12, 14-16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KARNIK et al. (US 20140006615) hereinafter KARNIK in view of Klaus et al (US 20180143650) hereinafter Klaus.
Regarding claim 1, KARNIK teaches a vehicle-to-X communication arrangement (i.e. vehicle-to-vehicle (V2V) communication system, [0003]) comprising: a vehicle-to-X communication device configured to receive vehicle-to-X messages having a respective signature (i.e. the communication module receives a plurality of messages, [0011] and a sender appends a signature or authentication tag to a message that it sends, [0016]) and to forward said messages including the signature (i.e. messages that are forwarded from the communication module, [0016]); a decision unit configured to receive said messages and to perform a safety check with each message based on each message's respective signature (i.e. After receiving messages that are forwarded from the communication module for security processing, an adaptive security processing module verifies the signature or authentication tag of that message, [0016]).
However, KARNIK does not explicitly disclose to forward said messages in an unmodified condition and wherein the decision unit is a control module, which performs driving assistance functions in compliance with at least ASIL B, of a motor vehicle.
However, Klaus teaches to forward said messages in an unmodified condition (i.e. state information received by the gateway processor from the second vehicle is passed to the connected vehicle/platoon controller without modification by the gateway processor, [0013]); and wherein the decision unit is a control module, which performs driving assistance functions in compliance with at least ASIL B, of a motor vehicle (i.e. the vehicle interface controller 460 (also sometimes referred to as a system manager) performs the functionality of actuator interface 160 and further includes a number of safety monitors. In some embodiments, the safety monitors are arranged to execute ASIL compliant safety monitoring algorithms and the vehicle interface controller 460 is designed as an ASIL compliant device, [0095], the ASIL standard can be ASIL-B, [0090] and the vehicle interface controller 460 (also sometimes referred to as the system manager 460), which is ASIL compliant, is arranged to send commands to, and otherwise communicate with, the vehicle's engine controller (EECU), the brake controller (BECU), and/or any other appropriate controllers either directly or via one or more communications buses, such as the vehicle's CAN bus(es), [0103]).
Based on KARNIK in view of Klaus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Klaus to the system of KARNIK in order to provide safe operation while delivering a comfortable user experience, (Klaus, [0004]).

Regarding claim 3, KARNIK does not explicitly disclose communication module is configured to output received vehicle-to-X messages in an unmodified condition as new vehicle-to-X messages and to execute at least one of multihopping functions and store-and- forward functions.
However, Klaus teaches communication module is configured to output received vehicle-to-X messages in an unmodified condition as new vehicle-to-X messages (i.e. Partner vehicle state information 444 received by gateway 470 from the partner vehicle's gateway is forwarded without modification to the platoon controller, [0106]) and to execute at least one of multihopping functions and store-and- forward functions (i.e. The communications between the vehicles and the NOC may be transmitted over a variety of different networks, such as the cellular network, various Wi-Fi networks, satellite communications networks and/or any of a variety of other networks as appropriate, [0047]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, KARNIK teaches an antenna which is connected to the vehicle-to-X communication module (i.e. vehicles are equipped with wireless radio interfaces which they use to communicate with one another, [0003]).

Regarding claim 5, KARNIK does not explicitly disclose decision unit and the vehicle-to-X communication module are connected by a vehicle bus in order to exchange data.
However, Klaus teaches decision unit and the vehicle-to-X communication module are connected by a vehicle bus in order to exchange data (i.e. the vehicle interface controller is configured to transmit and receive messages on at least one of the vehicle communication buses, [0011]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 7, KARNIK does not explicitly disclose the vehicle-to-X communication module has a safety level lower than the ASIL B standard.
However, Klaus teaches the vehicle-to-X communication module has a safety level lower than the ASIL B standard (i.e. ASIL-A corresponds to the lowest level compliance requirements of the defined standards, [0090]). Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 8, KARNIK teaches the vehicle-to-X communication module is configured to perform at least one of: a security check, a certificate check and a plausibility check (i.e. A receiver wishing to verify the signature on the message, also hashes the message to compute the message digest, and subsequently executes a verification algorithm using the message digest, the signature transmitted with the message and the public key of the signer. The result is a PASS or FAIL answer indicating whether the signature was valid or invalid, [0052]).

Regarding claim 9, KARNIK teaches the vehicle-to-X communication module comprises at least one of: a PHY/MAC layer, a network layer and a security layer (i.e. the security layer, [0006]).

Regarding claim 10, KARNIK does not explicitly disclose the decision unit comprises at least one of a facility layer and an application layer.
However, Klaus teaches the decision unit comprises at least one of a facility layer and an application layer (i.e. communications protocols and channels may be used in addition to or in place of a DSRC link. For example, the inter vehicle communications may additionally or alternatively be transmitted over a cellular communications channel such as 4G LTE Direct, 5G, a Citizen's Band (CB) Radio channel, one or more General Mobile Radio Service (GMRS) bands, one or more Family Radio Service (FRS) bands, Wi-Fi, Zigbee or any other now existing or later developed communications channels using any suitable communication protocol, [0043]). Therefore, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.
Regarding claim 11, KARNIK teaches the decision unit and the vehicle-to-X communication module are each configured to independently execute a respective signature verification of a vehicle-to-X message (i.e. Authentication is a protocol whereby a sender appends a signature or authentication tag to a message that it sends, and a receiver or receivers interested in that message verify the signature or authentication tag of that message. A respective verification process can be carried out by one or more modes of operation, [0016]).

Regarding claims 12, 14-16, and 18-22, the limitations of claims 12, 14-16, and 18-22 are similar to the limitations of claims 1, 3-5, and 7-11. Therefore, the limitations of claims 12, 14-16, and 18-22 are rejected in the analysis of claims 1, 3-5, and 7-11 above, and the claims are rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
6/22/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447